            Case 3:18-cv-05973-EMC Document 21 Filed 05/07/19 Page 1 of 4




1    JOHN B. BULGOZDY (Cal. Bar No. 219897)
     Email: bulgozdyj@sec.gov
2    DAVID S. BROWN (Cal. Bar No. 134569)
     Email: browndav@sec.gov
3
     Attorneys for Plaintiff
4    Securities and Exchange Commission
5    Joseph G. Sansone, Unit Chief (Market Abuse Unit)
     New York Regional Office
6    200 Vesey Street, Suite 400
     New York, New York 10281
7
     Michele Wein Layne, Regional Director
8    Amy Jane Longo, Regional Trial Counsel
     444 S. Flower Street, Suite 900
9    Los Angeles, California 90071
     Telephone: (323) 965-3998
10   Facsimile: (213) 443-1904
11                        UNITED STATES DISTRICT COURT
12                    NORTHERN DISTRICT OF CALIFORNIA
13
14    SECURITIES AND EXCHANGE                   Case No. 18-CV-05973-KAW
      COMMISSION,
15                                              [PROPOSED] FINAL JUDGMENT AS
                  Plaintiff,                    TO DEFENDANT BRYAN B. LONG
16
            vs.
17
      BRYAN B. LONG, CPA
18
19
20                Defendant.

21
22
23
24
25
26
27
28
             Case 3:18-cv-05973-EMC Document 21 Filed 05/07/19 Page 2 of 4




1          The Securities and Exchange Commission having filed a Complaint and
2    Defendant Bryan B. Long having entered a general appearance; consented to the
3    Court’s jurisdiction over Defendant and the subject matter of this action; consented to
4    entry of this Final Judgment without admitting or denying the allegations of the
5    Complaint (except as to jurisdiction and except as otherwise provided herein in
6    paragraph IV); waived findings of fact and conclusions of law; and waived any right
7    to appeal from this Final Judgment:
8                                                  I.
9          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
10   permanently restrained and enjoined from violating, directly or indirectly, Section
11   10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
12   78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
13   any means or instrumentality of interstate commerce, or of the mails, or of any
14   facility of any national securities exchange, in connection with the purchase or sale of
15   any security:
16         (a)       to employ any device, scheme, or artifice to defraud;
17         (b)       to make any untrue statement of a material fact or to omit to state a
18                   material fact necessary in order to make the statements made, in the light
19                   of the circumstances under which they were made, not misleading; or
20         (c)       to engage in any act, practice, or course of business which operates or
21                   would operate as a fraud or deceit upon any person.
22         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24   binds the following who receive actual notice of this Final Judgment by personal
25   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
26   attorneys; and (b) other persons in active concert or participation with Defendant or
27   with anyone described in (a).
28

                                                        1
             Case 3:18-cv-05973-EMC Document 21 Filed 05/07/19 Page 3 of 4




1                                               II.
2          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
3    is liable for disgorgement of $35,842.49, representing profits gained as a result of the
4    conduct alleged in the Complaint, together with prejudgment interest thereon in the
5    amount of $636.66, and a civil penalty in the amount of $35,842.49 pursuant to
6    Section 21A of the Exchange Act [15 U.S.C. § 78u-1]. Defendant shall satisfy this
7    obligation by paying $72,321.64 to the Securities and Exchange Commission within
8    14 days after entry of this Final Judgment.
9          Defendant may transmit payment electronically to the Commission, which will
10   provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
11   be made directly from a bank account via Pay.gov through the SEC website at
12   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
13   check, bank cashier’s check, or United States postal money order payable to the
14   Securities and Exchange Commission, which shall be delivered or mailed to
15         Enterprise Services Center
           Accounts Receivable Branch
16         6500 South MacArthur Boulevard
17         Oklahoma City, OK 73169

18   and shall be accompanied by a letter identifying the case title, civil action number,
19   and name of this Court; Bryan B. Long as a defendant in this action; and specifying
20   that payment is made pursuant to this Final Judgment.
21         Defendant shall simultaneously transmit photocopies of evidence of payment
22   and case identifying information to the Commission’s counsel in this action. By
23   making this payment, Defendant relinquishes all legal and equitable right, title, and
24   interest in such funds and no part of the funds shall be returned to Defendant. The
25   Commission shall send the funds paid pursuant to this Final Judgment to the United
26   States Treasury.
27         The Commission may enforce the Court’s judgment for disgorgement and
28   prejudgment interest by moving for civil contempt (and/or through other collection

                                                      2
             Case 3:18-cv-05973-EMC Document 21 Filed 05/07/19 Page 4 of 4




1    procedures authorized by law) at any time after 14 days following entry of this Final
2    Judgment. Defendant shall pay post judgment interest on any delinquent amounts
3    pursuant to 28 U.S.C. § 1961.
4                                               III.
5           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
6    Consent is incorporated herein with the same force and effect as if fully set forth
7    herein, and that Defendant shall comply with all of the undertakings and agreements
8    set forth therein.
9                                               IV.
10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
11   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
12   11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
13   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
14   amounts due by Defendant under this Final Judgment or any other judgment, order,
15   consent order, decree or settlement agreement entered in connection with this
16   proceeding, is a debt for the violation Bryan B. Long of the federal securities laws or
17   any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
18   the Bankruptcy Code, 11 U.S.C. §523(a)(19).
19                                               V.
20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
21   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
22   Final Judgment.
23
24   Dated: May 7, 2019
                                                       EDWARD M. CHEN
25                                                     United States District Judge
26
27
28

                                                       3
